OPINION
PER CURIAM.
Appellant, GUADALUPE CAVAZOS, perfected an appeal from a judgment entered by the 138th District Court of Willacy County, Texas, in cause number 2069. Pursuant to Tex.R.App.P. 54(b), the record was due to be filed on February 26, 1988. However, the transcript in the above cause was not received by this Court until March 21, 1988. No statement of facts has been filed.
On March 24, 1988, pursuant to Tex.R. App.P. 56(a), appellant’s attorney was given notice that the transcript was not timely filed, and was advised that, if after the expiration of ten days a proper motion for extension of time to file the record was not filed, the appeal would be dismissed. To date, no motion or response has been filed.
*267This Court, having considered the late transcript and appellant’s failure to respond, is of the opinion that the appeal should be dismissed. The appeal is hereby DISMISSED.